Citation Nr: 1312700	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right ear disorder, claimed as hearing loss.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for a left leg disorder. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served in the Air National Guard from January 1978 to May 1979 and in the Mississippi Army National Guard from May 1979 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In July 2011, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge of the Board, a transcript of which is               of record.  

In a statement dated in July 2011, the Veteran indicated that it was his intention to file a claim for an increased rating for his service-connected neuropathy of the right and left lower extremities.  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The claims for service connection for right ear and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

On July 19, 2011, prior to the promulgation of a decision on the claim for service connection for a left leg disorder, the Board received notification from the Veteran that a withdrawal of this claim on appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal  at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal as to the issue of service connection for a left leg disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the claim for service connection for a left leg disorder and it is dismissed.


ORDER

The claim for service connection for a left leg disorder is dismissed.


REMAND

Further development is needed on the claims for service connection for a right ear disorder and back disorder prior to issuance of a final decision. 



The Veteran's complete service treatment records (STRs) do not appear have been obtained.  The RO thus far has acquired from the State of Mississippi Adjutant General's Office a series of periodic review examinations, dated through 1985.  It is unknown whether there are available separate clinical records.  At the very least,  the Veteran's separation examination from 1989 should have been on file.  This is particularly relevant as his most recent DD-214 (Report of Separation from Service) denotes that his 1989 discharge was because he was deemed "medically unfit for retention."  To date, the RO has also directly contacted Keesler Air Force Base (AFB) for additional in-service treatment records, though to no avail.  The Board finds that one further records inquiry for complete STRs is warranted, to include all investigatory means within the RO/AMC's capacity. 

Moreover, the Veteran references prior instances of relevant post-service treatment.  He identifies a course of VA treatment beginning in 2008, records of which must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  See also 38 C.F.R.  § 3.159(c)(2) (2012) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).  The RO/AMC must also attempt to acquire identified records of private medical treatment, noted during the hearing.  See 38 C.F.R. 3.159(c)(1) (regarding requests for records not the possession of Federal facilities).   

The Board deems VA examination warranted regarding both claims.  Under applicable law, VA will provide a medical examination or obtain a medical opinion where there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or within a qualifying presumptive period; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012);         38 C.F.R. § 3.159(c)(4)(i) (2012).  The third prong of this criteria, which requires that the evidence of record "indicate" that the claimed disability or symptoms   "may be" associated with the established event, is a low threshold.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has some post-service history of lower back pain, and moreover, competently alleges to have symptoms of right ear hearing loss.  See Jandreau v. Nicholson,    492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician).  He has further described precipitating back injury, and noise exposure from proximity to training grenades and aircraft.  Under the applicable evidentiary standard, there are sufficient grounds to obtain a VA Compensation and Pension examination as to whether one or both conditions are objectively related to an incident of military service (while on ACDUTRA).  

Finally, the Veteran's records from the Social Security Administration (SSA) were obtained in 2009.  However, during his hearing in July 2011, the Veteran indicated that he had been turned down by SSA four times and was currently working on his claim now.  On remand, any additional SSA records should be obtained.  

Accordingly, these claims are REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records related to his service in the Air National Guard and the Mississippi Army National Guard, to include any clinical records, dated from 1978 to 1989.  

Also, a complete copy of the Veteran's service personnel records should be obtained, and efforts should be undertaken to verify the specific dates of his periods of active service, to include ACDUTRA and INACDUTRA.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Hattiesburg VA treatment facility, dated since January 2008.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Kate Aseme, the Hattiesburg Clinic, and Forrest General Hospital, dated since 1986.

4. As noted above, in July 2011 the Veteran stated that he had been turned down by SSA four times and was currently working on a claim.  Make arrangements to obtained his complete records for all of his SSA claims, to include any claim pending in 2011.

5. After the above records have been obtained, schedule the Veteran for a VA audiological examination.                  The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.  

Provided that right ear hearing loss is diagnosed, the VA examiner is then requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss is etiologically related to his military service, taking into consideration the documented medical history as well as his competent assertions of in-service noise exposure.

A complete rationale for any opinion expressed should be provided.  

6. Schedule the Veteran for a VA orthopedic examination.  The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review the records and to conduct an appropriate examination including all studies and tests indicated.  

Provided that a lower back disorder is diagnosed, the VA examiner is then requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current condition is etiologically related to his military service, taking into consideration the documented medical history as well as his competent assertions of falling during service.

A complete rationale for any opinion expressed should be provided.  

7. Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

8. Finally, readjudicate the claims on appeal, based upon all additional evidence received.  If the benefits sought  on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to            the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


